Citation Nr: 9917778	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1971 to April 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for schizophrenia, PTSD, and a low back 
disorder.  

At the time of the June 1994 rating decision, the Texas 
Veterans Commission represented the appellant.  In February 
1995, he appointed The American Legion as his representative.  

The appellant testified at a hearing in January 1998, at 
which time he submitted additional evidence for consideration 
by the Board.  Any pertinent evidence accepted by the Board 
must be referred to the RO for review unless this procedural 
right is waived.  38 C.F.R. § 20.1304(c).  In January 1998, 
the appellant submitted such a waiver.  

Subsequent to the January 1998 hearing, the record shows 
receipt of additional evidence relevant to the claims.  The 
RO considered that evidence in a readjudication of the claims 
and informed the appellant of the outcome of this action in a 
January 1999 supplemental statement of the case.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of an acquired psychiatric disorder to 
service.  

2.  No competent evidence has been submitted showing a 
current, clear diagnosis of PTSD.  

3.  No competent evidence has been submitted linking the 
post-service findings of a chronic low back disorder to 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

II.  Service Connection for a Psychiatric Disorder and PTSD

The appellant testified at a January 1998 hearing that, 
during his service in Korea, he witnessed the explosion of a 
tanker truck.  He stated that he helped get the badly burned 
driver out of the truck, and that he did not consult a doctor 
or mental health professional at that time, although he 
talked to his chain of command.  He indicated that his first 
treatment at VA was in 1993 for alcohol abuse, and that 
schizophrenia and PTSD were diagnosed.  He acknowledged that 
he had not received any treatment for PTSD.  

The January 1971 enlistment examination report showed a 
normal psychiatric clinical evaluation and the lack of 
complaint by the appellant of any psychiatric symptoms.  The 
March 1973 separation examination revealed complaints by the 
appellant of depression, excessive worry, and nervousness.  
The psychiatric clinical evaluation was normal.  Service 
personnel records indicate that the appellant served in Korea 
as a wireman in the 2nd Infantry Division from January 1972 
to March 1973.  He had several periods of absence without 
leave and was dropped from the rolls in October 1972 due to 
desertion.  He was separated from service "UNDER HONORABLE 
CONDITIONS" with 207 days time lost (from August 1972 to 
March 1973) under 10 U.S.C.§ 972.  During service, he 
received the National Defense Service Medal and the Armed 
Forces Expeditionary Medal (Korea).  

VA clinical records from January to April 1992 showed a 
variety of psychiatric symptomatology.  Examiner impressions 
of the symptomatology included alcohol dependence and major 
depression.  

A January 1993 VA clinical record noted anxiety, suicidal 
ideation, and feelings that life was not worth living.  The 
examiner noted that it "appears that the experience in 
Vietnam was making him feel this way."  The impressions were 
"PTSD related", dysthymic disorder, and alcohol abuse.  

In a February 1993 VA clinical record, following indications 
that the appellant was depressed and had attempted suicide, a 
VA examiner noted impressions of alcohol abuse/dependence, 
"PTSD related sympt", and dysthymic disorder.  

A March 1993 VA clinical records noted alcohol dependence and 
depression.  

In April and May 1988 reports of the Texas State Mental 
Health and Mental Retardation system, the appellant's 
diagnosis was alcohol dependence.  

Private hospital records in February and March 1993 show 
treatment for and diagnoses of alcohol dependence, organic 
delusional disorder, organic hallucinations, history of 
schizophrenia, and major depression with psychotic features.  
As history, it was noted that he had problems with 
schizophrenia for the previous two years.  

Private hospital records in March 1993 reveal that the 
appellant was admitted after being found confused and 
disoriented.  The examiner discussed past history, focusing 
primarily on his abuse of alcohol in the 1980s and 1990s, but 
did not refer to his period of service.  In a March 10, 1993 
psychosocial assessment, an examiner noted that the appellant 
stated VA "is saying he is suffering from [PTSD] - he 
refuses to say what it is."  It is clear from these records 
that the appellant received significant psychiatric 
treatment, including medication and therapy.  The diagnoses 
at hospital discharge included pathological intoxication, 
acute and chronic alcohol dependence, schizophrenia by 
history, and dependent personality disorder.  Other diagnoses 
made while hospitalized included alcohol withdrawal and 
delirium.  

A February 1994 VA hospital report indicated that the 
appellant stated he was diagnosed in service with PTSD and 
paranoid schizophrenia.  The report discussed treatment for 
and diagnoses of dysthymic disorder, alcohol dependence, and 
personality disorder.  

VA clinical records from October 1994 to March 1996 showed 
treatment for and diagnoses of schizophrenia with psychotic 
features, anxiety, alcohol abuse, dysthymic disorder, and 
personality disorder.  

A July to August 1995 VA hospital report indicated that the 
appellant complained of severe anxiety and restlessness.  It 
was noted that he stated he was diagnosed in service with 
PTSD and paranoid schizophrenia.  The diagnoses were panic 
disorder and anxiety disorder.  

VA clinical records from July 1996 to November 1997 showed 
treatment for and diagnoses of depression, alcohol abuse, and 
schizoaffective disorder.  

In reviewing the probative evidence of record, as represented 
in the summary of that evidence above, the claim of service 
connection for a psychiatric disorder breaks into basically 
four parts.  The evidence refers to a personality disorder, 
alcohol dependence, PTSD, and other psychiatric disorders, 
such as schizophrenia and depression.  The Board will address 
each of these parts separately.  

As to the diagnoses of personality disorder, it is noted that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Therefore, that aspect of the service connection claim cannot 
be granted.  As for the diagnoses of alcohol dependence and 
abuse, direct service connection is precluded for disability 
resulting from alcohol abuse on the basis of the disability's 
incurrence or aggravation in service.  VA O.G.C. Prec. Op. 2-
98 (Feb. 10, 1998); 38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (c)(2), (d).  See also Barela v. West, 
11 Vet. App. 280 (1998).  (Service connection on a secondary 
basis may be granted, although compensation benefits may not 
be paid for such disabilities.  See VA O.G.C. Prec. Op. 2-98 
(Feb. 10, 1998); 38 C.F.R. § 3.310.)  Therefore, that aspect 
of the claim cannot be granted.  

As to that aspect of the claim seeking service connection for 
PTSD, such a claim is well grounded where the appellant 
submits medical evidence of a current disability, lay 
evidence (presumed credible for these purposes) of an in-
service stressor, and medical evidence of a link between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza, 7 Vet. App. at 
506.  Concerning the initial element, the need for medical 
evidence of a current PTSD disability, the relevant evidence 
is as follows:

? January and February 1993 VA clinical records, in which 
examiners noted impressions of "PTSD related" and 
"PTSD related sympt"; 

? A March 1993 private hospital record, in which the 
examiner noted that the appellant stated VA said he was 
suffering from PTSD; and 

? February 1994 and August 1995 VA hospital records, in 
which it was noted that the appellant told the examiner 
he was diagnosed with PTSD in service.  

None of these documents provide evidence of a clear diagnosis 
of PTSD.  The January and February 1993 notations show, at 
best, an examiner's impression of PTSD-related 
symptomatology.  The notations do not, though, indicate that 
the examiner concluded that the appellant had PTSD.  The 
March 1993 private hospital record, the February 1994 VA 
hospital record, and the August 1995 VA hospital record show 
no more than an examiner's notation of what the appellant 
discussed, namely his statement that he had been diagnosed 
with PTSD either during or after service.  The examiners did 
not then conclude that the appellant warranted a diagnosis of 
PTSD.  Indeed, the examiners who prepared these records also 
prepared contemporaneous records showing diagnoses of alcohol 
dependence, schizophrenia, and dysthymic, personality, panic, 
and anxiety disorders, rather than PTSD.  Therefore, the 
Board concludes that the evidence submitted by the appellant 
does not show a current PSTD diagnosis as required in 
satisfaction of the initial element of a well-grounded claim.  

The appellant testified that he currently has PTSD.  
Statements by lay persons, who are ostensibly untrained in 
medicine, cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant has the 
requisite medical expertise the render a medical diagnosis of 
PTSD.  Therefore, his testimony and contentions are not 
enough to constitute competent medical evidence of a current 
disorder.  

Even if the evidence were to show a diagnosis of PTSD, the 
relevant evidence just discussed represents no more than a 
recitation by the examiner of the appellant's version of his 
own history.  The records showed that various other diagnoses 
were provided at the time each of these records were 
prepared, thereby indicating that the appellant's version of 
his own history was unenhanced by medical comment.  As such, 
they cannot constitute competent medical evidence nor enjoy 
the presumption of truthfulness accorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  Thus, to the extent that these 
clinical and hospital records based a finding on a recitation 
by the appellant of his own medical history, the information 
is not probative evidence as to the etiology of the disorder.  
As the evidence is not probative, it cannot form the basis of 
competent medical evidence as required for satisfaction of 
the third element of a well-grounded claim.  See Gaines, 11 
Vet. App. at 357; Caluza, 7 Vet. App. at 506.  

Finally, as regards the aspect of the claim concerning other 
psychiatric disorders, the record clearly shows competent 
medical evidence of current diagnoses of dysthymic, panic, 
and anxiety disorders, schizophrenia, and depression.  These 
diagnoses satisfy the initial element of a well-grounded 
claim.  See Caluza, 7 Vet. App. at 506.  The appellant's 
contentions of psychiatric symptomatology in service, which 
must be presumed truthful, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) and King v. Brown, 5 Vet. App. 19, 21 
(1993), and the separation examination report notation of 
complaints of depression serve as evidence of in-service 
psychiatric symptomatology.  See Caluza, 7 Vet. App. at 506.  

The evidence fails, though, to satisfy the third element of a 
well-grounded claim, requiring competent medical evidence 
linking the current psychiatric disorders to service.  Id.  
Some of this evidence discussed the onset of the disorder in 
the post-service period.  For example, the February and March 
1993 private hospital records showed as history that the 
appellant's problems with schizophrenia began two years 
previously; this would place the onset of the disorder in 
about 1991 rather than in the 1970s.  Because this evidence 
does not link the current psychiatric symptoms to service, it 
cannot constitute competent medical evidence of such a link.  

Other evidence indirectly attributes the current psychiatric 
disorders to service, but fails to do so in a probative 
manner.  The February 1994 and July to August 1995 VA 
hospital reports indicated that the appellant stated he was 
diagnosed in service with paranoid schizophrenia.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and does not constitute competent medical 
evidence.  See LeShore, 8 Vet. App. at 410.  Thus, to the 
extent that these clinical reports based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence.

Of special note is the January 1993 VA clinical record, which 
noted various psychiatric symptoms, and in which the examiner 
stated that "the experience in Vietnam was making him feel 
this way."  It is unclear whether the examiner assumed that 
the appellant served in Vietnam or if the appellant informed 
the examiner that he had served in Vietnam.  As the service 
personnel records show, however, the appellant served 
overseas in Korea, not Vietnam, and his claimed stressor was 
not related to any experience in Vietnam.  While the examiner 
appears to have related the psychiatric symptoms to service, 
that statement is not probative evidence because it was based 
on an inaccurate factual premise.  Cf. Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (in the context of reopening a 
claim, an opinion based on inaccurate factual premise has no 
probative value and is not material).  

The appellant argues that his current psychiatric disorders 
are related to service, but statements by lay persons, such 
as the appellant, who are ostensibly untrained in medicine, 
cannot constitute competent medical evidence to render a 
claim well grounded.  Espiritu, 2 Vet. App. at 494-95.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the claim is 
not well grounded.  Service connection cannot be established 
for a personality disorder or for alcohol abuse on a direct 
basis, and the record lacks competent medical evidence of a 
current diagnosis of PTSD and a link between the current 
psychiatric disorders and service.  As such, the claim is not 
well grounded.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

III.  Service Connection for a Low Back Disorder

The appellant testified at his January 1998 hearing that he 
injured his back in service in 1972 while loading equipment 
onto a truck.  He said he thought nothing of it at the time, 
did not consult with medical personnel, and did not seek 
treatment until the late 1980s.  He stated he currently does 
not receive treatment for his back.  

The January 1971 enlistment examination report showed a 
normal spine on clinical evaluation and no complaint by the 
appellant of any back symptoms.  The March 1973 separation 
examination revealed no back complaints by the appellant and 
a normal spine on clinical evaluation.  

An April 1992 VA clinical record showed tenderness and spasm 
in the lumbosacral area secondary to a back strain three days 
previously.  The assessment was lumbosacral strain.  

In a July to August 1995 VA hospital report for treatment of 
his psychiatric disorders, it was noted that the appellant 
stated he had ruptured a disc in 1979 and 1980 that required 
some treatment.  He admitted having low back pain that was 
relieved with ibuprofen.  

The April 1992 VA clinical record finding of lumbosacral 
strain constitutes competent medical evidence of current back 
symptomatology, thereby satisfying the initial element of a 
well-grounded claim.  See Caluza, 7 Vet. App. at 506.  Even 
if the Board were to accept the appellant's contentions of a 
back injury in-service, which are presumed truthful, see 
Robinette, 8 Vet. App. at 75-76 and King, 5 Vet. App. at 21, 
the evidence of record does not include competent medical 
evidence linking the current disorder to service.  The April 
1992 VA clinical record indicated that the symptoms noted 
were the result of a low back strain, occurring three days 
earlier, rather than from some in-service injury.  The July 
to August 1995 VA hospital report indicated that the 
appellant stated he ruptured a disc in 1979 and 1980.  Since 
he separated from service in 1973, a ruptured disc in 1979 or 
1980 would have occurred six or seven years after his 
separation from active service.  

The only evidence of record attempting to link a current back 
disorder to service is the appellant's own contentions.  As 
noted above, statements prepared by lay persons untrained in 
medicine, such as the appellant, cannot constitute competent 
medical evidence to render a claim well grounded.  Espiritu, 
2 Vet. App. at 494-95.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
appellant has not submitted a well-grounded claim.  The 
record lacks competent medical evidence of a nexus between a 
current back disorder and service.  As such, the claim is not 
well grounded.  Because the claim is not well grounded, the 
VA is under no duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

IV.  Other Considerations

Although where claims are not well grounded the VA does not 
have a duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the July 1995 statement of the case and in the February 
1996 and January 1999 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claims was the lack of evidence showing a 
current diagnosis of PTSD, a link between current psychiatric 
symptoms and service, and a link between a current low back 
disorder and service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

Service connection for a low back disorder is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

